DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHAH et al. (US 2018/0150548) hereinafter SHAH.


In claim 1, SHAH teaches 
A method comprising: 
receiving, at storage system, a data object including state data and metadata ([0034] data catalog storage 360 may be implemented as a non-relational database, in one embodiment, that stores data schema, including file types, structure or arrangement of data (or lack thereof), data types (e.g., string, integer, floating point), or any other metadata for data objects in a table. In some embodiments, a collection of metadata for various data objects stored across different storage service(s) 240 on behalf a single user account may be stored together in a single catalog of metadata for user data objects that may be made accessible to clients. For example, to determine which data objects should be loaded into a data analytics engine or service, a query may be sent to data catalog storage 360 to identify data objects in a catalog that include a certain data fields (e.g., user identifier, sales price, location) so that the identified data objects returned as a result of the query can be loaded into the data analytics engine); 
identifying a data type of the data object ([0038] Recognition task management 330 may maintain classifier library 416 which may store code, scripts, executables or other definitions, operations, or instructions for classifying different file types); 
identifying a parser based on the identified data type ([0043] Classifier(s) 424 may include a parser, tuple reader, or other scanner configured to generate interpretations of the data for evaluation. For example, classifier(s) 424 may evaluate parsing results to determine data types (e.g., data type recognition techniques) such as generic data types (e.g., string, integer, floating point, etc.) based on the 
executing the parser on the data object ([0046] Rules-based analysis 520 may examine or evaluate the parsed results 512 to determine data types for the data values within a data object. For example, an integer parser, string parser, floating point parser, or other data value techniques may be applied to raw bit values to detect whether one of the results is successfully interpreted as an integer, string, floating point, etc. Specialized data values, such as uniform resource locators (URLs), postal codes, social security numbers, telephone numbers, coordinates, or any other data value type or format may be recognized in similar fashion, applying parsers or interpreters to check whether raw data (or integers, strings, floating point numbers, etc.) are in the specialized data format); 
comparing the parsed data object with a stored data object ([0039] data scanner 410 may establish a JDBC connection or an iSCSI connection with data store 430 to access data object(s) 432. Data scanner 410 may search for unknown data objects 432 in data store search location 430, and in at least one embodiment, exclude certain paths, locations, or objects from consideration according to exclusion criteria in the file task recognition request. Unknown data objects 432 may be identified by comparing a list of known data objects with the contents found in the search location); and 
in response to the comparison yielding a difference between the parsed data object and the stored data object, replacing the stored data object with the parsed data object ([0064] a manifest, list, index, directory, or other data describing the content of a location within a data store (or within the entire data store) may be compared with an older version of the manifest, list, index, directory, or other data describing the location. For those data objects that are present in the current manifest but not present in the previous manifest, the data objects may be marked, tagged, or otherwise considered unknown data objects [0071] a directory, index, mapping information, or other metadata store located in the data store storing the unknown data object may be updated to include the file type for the unknown data object).  

In claim 2, SHAH teaches 
The method of claim 1, in response to the comparison yielding no difference between the parsed data object and the stored data object, not replacing the stored data object with the parsed data object ([0064] For those unknown data objects that are found and determined to be associated with a known data object, the file type of the known data object may be selected for the associated unknown data objects, removing the associated unknown data objects from further analysis. Instead, the identified file type for the associated data objects may be stored in a metadata store for the unknown data object). 

In claim 3, SHAH teaches 
The method of claim 1, wherein the data object has a unique key ([0066] The unknown data object may be encrypted. The trigger event may include or direct the obtainment of access credentials (e.g., encryption keys) to decrypt the portion (or entire) unknown data object. For instance, a private key may be provided by a user requesting or scheduling the trigger event for the file recognition task which can be applied to generate a decrypted version of the portion of the unknown data object using an asymmetric encryption schema).  

In claim 4, SHAH teaches 
The method of claim 3, wherein the storage system comprises one or more index files for locating data objects stored at the storage system ([0035] data stores in data storage services 240 may be monitored or polled for new data objects that are stored, triggering the performance of a file recognition task for the data store. A file path or directory index may be scanned for new or unknown data objects).  

In claim 5, SHAH teaches 
The method of claim 4, wherein the unique key is stored at the data object and at an index file of the one or more index files ([0064] an unknown data object stored in a data store may be identified. For example, a manifest, list, index, directory, or other data describing the content of a location within a data store (or within the entire data store) may be compared with an older version of the manifest, list, index, directory, or other data describing the location).  
In claim 6, SHAH teaches 
The method of claim 4, wherein the data objects are located via a tree implementation ([0016] To provide data consumer(s) 150 with access to data objects that are in unknown data schemas, file recognition 130 of unknown data object(s) 122 may be implemented to detect or identify 162 unknown data object(s) 122, identify data schemas(s) 122 for the unknown data objects (including file types, data types or values of data stored within the unknown data object(s) 122, the structure, or lack thereof, of the unknown data object(s) 122, such as the number and/or types of columns, hierarchy of files, partitions or other objects within the unknown data object(s) 122), and store the data schema(s) 122 in a metadata store 140, which can be accessed by data consumer(s) 150).  

In claim 7, SHAH teaches 
The method of claim 1, wherein the data object is network information ([0030] network 260 may include the hardware (e.g., modems, routers, switches, load balancers, proxy servers, etc.) and software (e.g., protocol stacks, accounting software, firewall/security software, etc.) necessary to establish a networking link between given client 250 and the Internet as well as between the Internet and provider network 200).

Claims 8-14 are essentially same as claims 1-7 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claims 15-20 are essentially same as claims 1-5 and 7 except that they recite claimed invention as a non-transitory computer readable medium and are rejected for the same reasons as applied hereinabove.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157